—Appeal from a judgment of the County Court of Montgomery County (Sise, J.), rendered January 20, 1998, convicting defendant upon his plea of guilty of the crime of attempted assault in the second degree.
Defendant pleaded guilty to the crime of attempted assault in the second degree in satisfaction of a three-count indictment. These charges stemmed from defendant’s attack of Sean Thomas with a knife whereby the tendons in one of Thomas’ hands were severed. As part of the plea agreement, defendant agreed to pay restitution. Following a CPL 400.30 hearing, he was ordered to pay $6,080 to Thomas for his lost wages. Defendant’s sole challenge on appeal concerns the sufficiency of the evidence adduced at the hearing to support this figure.
We affirm. Contrary to defendant’s assertion, Thomas’ sworn *730testimony concerning his wages, which was specific and credited by County Court, was sufficient to establish his out-of-pocket losses by a preponderance of the evidence (see, CPL 400.30 [4]; see also, People v Welsher, 154 AD2d 915, 916, lv denied 74 NY2d 952).
Cardona, P. J., Mikoll, White, Carpinello and Graffeo, JJ., concur. Ordered that the judgment is affirmed.